UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08002 Korea Equity Fund, Inc. (Exact name of registrant as specified in charter) Worldwide Plaza 19th Floor, 309 West 49th Street, New York, NY (Address of principal executive offices) (Zip code) Mr. Yutaka Itabashi Worldwide Plaza 19th Floor 309 West 49th Street New York, NY 10019 (Name and address of agent for service) Registrant's telephone number, including area code:(800) 833-0018 Date of fiscal year end: October 31 Date of reporting period: July 1, 2013 – June 30, 2014 PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2014 KOREA EQUITY FUND SEC. ID COMPANY NAME MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES KANGWON LAND INC 25-Jul-13 EGM Election of non-executive Director: Im Seong Hwan MGMT AGAINST AGAINST MANAGEMENT Election of outside Director: Bak Su Hun, Jeon G Yong Gi, Choe Myeong Seo MGMT AGAINST AGAINST MANAGEMENT 2 Election of audit committee member: Bak Su Hun MGMT FOR WITH MANAGEMENT SAMSUNG ENG CO LTD 17-Sep-13 EGM 1 Election of director Bak Jung Heum MGMT FOR WITH MANAGEMENT SAMSUNG CARD CO LTD 28-Jan-14 EGM 1 Election of inside director candidate: Won Gi Chan MGMT FOR WITH MANAGEMENT SAMSUNG FIRE & MAR INS 28-Jan-14 EGM 1 Election of inside director candidate: Ahn Min Soo MGMT FOR WITH MANAGEMENT SAMSUNG LIFE INS CO 28-Jan-14 EGM 1 Election of inside director Gim Chang Soo MGMT FOR WITH MANAGEMENT DONGBU INS CO LTD 14-Mar-14 AGM 1 Approval of financial statements MGMT FOR WITH MANAGEMENT 2 Amendment of articles of Incorp. MGMT FOR WITH MANAGEMENT 3 Election of director Gim Seon Jeong, I Su Hyu, Bak Sang Yong MGMT FOR WITH MANAGEMENT 4 Election of audit committee member who is an outside director Gim Seon Jeong, Bak Sang Yong MGMT FOR WITH MANAGEMENT 5 Approval of remuneration for director MGMT FOR WITH MANAGEMENT HYUNDAI MOBIS 14-Mar-14 AGM 1 Approve Financial Statements, Allocation of Income, and dividend of KRW 1,950 per Share MGMT FOR WITH MANAGEMENT 2 Election of director Jeong Ui Seon, Jeong Myeong Cheol, I Tae Un, I Byeong Ju MGMT FOR WITH MANAGEMENT 3 Election of audit committee member I Tae Un, I Byeong Ju MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2014 KOREA EQUITY FUND SEC. ID COMPANY NAME MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 4 Approval of remuneration for director MGMT FOR WITH MANAGEMENT HYUNDAI MOTOR CO 14-Mar-14 AGM 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 1,950 per Share MGMT FOR WITH MANAGEMENT 2 Election of inside director candidate: Jeong Mong Gu; Election of outside director candidate: Oh Se Bin MGMT FOR WITH MANAGEMENT 3 Election of the member of audit committee, who is the external director candidate: Oh Se Bin MGMT FOR WITH MANAGEMENT 4 Approval of remuneration limit of directors MGMT FOR WITH MANAGEMENT IMARKETKOREA INC 14-Mar-14 AGM 1 Approval of financial statements MGMT FOR WITH MANAGEMENT Election of inside director I Gi Hyeong MGMT FOR WITH MANAGEMENT Election of inside director I Sang Gyu MGMT FOR WITH MANAGEMENT Election of a non-permanent director Gang Dong Hwa MGMT FOR WITH MANAGEMENT Election of outside Director Ryu Jae Jun MGMT FOR WITH MANAGEMENT Election of outside director Gim Min Hwan MGMT FOR WITH MANAGEMENT 3 Approval of remuneration for director MGMT FOR WITH MANAGEMENT 4 Approval of remuneration for auditor MGMT FOR WITH MANAGEMENT POSCO 14-Mar-14 AGM 1 Approval of financial statement MGMT FOR WITH MANAGEMENT Election of outside director: Il Sub Kim MGMT FOR WITH MANAGEMENT Election of outside director: Woo Young Sun MGMT FOR WITH MANAGEMENT Election of outside director: Dong Hyun An MGMT FOR WITH MANAGEMENT Election of audit committee member: Il Sub Kim MGMT FOR WITH MANAGEMENT Election of audit committee member: Woo Young Sun MGMT FOR WITH MANAGEMENT Election of inside director: Oh Jun Kwon (Representative Director) MGMT FOR WITH MANAGEMENT Election of inside director: Jin Il Kim MGMT FOR WITH MANAGEMENT Election of inside director: Young Hoon Lee MGMT FOR WITH MANAGEMENT Election of inside director: Dong Jun Yoon MGMT FOR WITH MANAGEMENT 3 Approval of limit of remuneration for directors MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2014 KOREA EQUITY FUND SEC. ID COMPANY NAME MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES SAMSUNG CARD CO LTD 14-Mar-14 AGM 1 Approval of financial statement MGMT FOR WITH MANAGEMENT 2 Amendment of the articles of incorporation MGMT FOR WITH MANAGEMENT 3 Election of inside directors candidates: Hyeon Seong Cheol, Jeong Tae Mun; Election of outside directors candidates: Ha Yeong Won, Cha Eun Yeong, Yang Seong Yong MGMT FOR WITH MANAGEMENT 4 Election of the member of audit committee, who is the inside director. Candidate: Jeong Tae Mun; Election of the members of audit committee, who are the outside directors. Candidates: Ha Yeong Won, Cha Eun Yeong MGMT AGAINST AGAINST MANAGEMENT 5 Approval of remuneration limit of directors MGMT FOR WITH MANAGEMENT SAMSUNG ELECTRONICS CO LTD 14-Mar-14 AGM 1 Approve financial statements, allocation of income, and dividend MGMT FOR WITH MANAGEMENT 2 Approve total remuneration of inside directors and outside directors MGMT FOR WITH MANAGEMENT SAMSUNG FIRE & MAR INS 14-Mar-14 AGM 1 Approval financial statements MGMT FOR WITH MANAGEMENT 2 Election of outside director candidate: Shin Dong Yeob MGMT FOR WITH MANAGEMENT 3 Approve total remuneration of inside directors and outside directors MGMT FOR WITH MANAGEMENT SAMSUNG HEAVY INDS 14-Mar-14 AGM 1 Approval of financial statement MGMT FOR WITH MANAGEMENT 2 Election of director candidates: Yoon Yeong Ho, Shin Jong Gye MGMT FOR WITH MANAGEMENT 3 Election of audit committee member candidate: Gwak Dong Hyo MGMT FOR WITH MANAGEMENT 4 Approval of remuneration for director MGMT FOR WITH MANAGEMENT SAMSUNG LIFE INS CO 14-Mar-14 AGM 1 Approval of financial statement MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2014 KOREA EQUITY FUND SEC. ID COMPANY NAME MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 2 Election of directors: Inside director candidates: Choi Sin Hyeong, Gwak Hong Ju; Outside director candidates: Lee Jong Nam, Park Bong Heum, Jeong Jong Seob MGMT FOR WITH MANAGEMENT 3 Election of audit committee member who are outside director candidates: Lee Jong Nam, Kim Du Cheol MGMT FOR WITH MANAGEMENT 4 Approval of remuneration for director MGMT FOR WITH MANAGEMENT YOUNGONE CORP 14-Mar-14 AGM 1 Approval of financial statement MGMT FOR WITH MANAGEMENT 2 Amendment of articles of incorporation MGMT FOR WITH MANAGEMENT Election of inside director candidate: Lee Heung Nam MGMT FOR WITH MANAGEMENT Election of inside director candidate: I Yeong Hoe MGMT FOR WITH MANAGEMENT Election of outside director candidate: Yun Je Cheol MGMT FOR WITH MANAGEMENT Election of audit committee member candidate: Seon Jun Yeong MGMT FOR WITH MANAGEMENT Election of audit committee member candidate: William E. Ferry MGMT FOR WITH MANAGEMENT Election of audit committee member candidate: Yoon Je Cheol MGMT FOR WITH MANAGEMENT 5 Approval of remuneration for director MGMT FOR WITH MANAGEMENT AJ RENT-A-CAR CAR 21-Mar-14 AGM 1 Approval of financial statements MGMT FOR WITH MANAGEMENT 2 Approval of remuneration for director MGMT AGAINST AGAINST MANAGEMENT 3 Approval of remuneration for auditor MGMT FOR WITH MANAGEMENT 4 Amendment of articles of incorporation MGMT FOR WITH MANAGEMENT BAIKSAN CO LTD 21-Mar-14 AGM 1 Approval of financial statements MGMT FOR WITH MANAGEMENT 2 Election of auditor: Jo Yeong U MGMT FOR WITH MANAGEMENT 3 Approval of remuneration for director MGMT FOR WITH MANAGEMENT 4 Approval of remuneration for auditor MGMT FOR WITH MANAGEMENT CJ O SHOPPING 21-Mar-14 AGM PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2014 KOREA EQUITY FUND SEC. ID COMPANY NAME MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 1 Approval of financial statement MGMT FOR WITH MANAGEMENT Election of inside director: Hae Sun Lee MGMT FOR WITH MANAGEMENT Election of inside director: Dong Sik Byun MGMT FOR WITH MANAGEMENT Election of inside director: Min Hui Heo MGMT FOR WITH MANAGEMENT Election of inside director: Hun Heo MGMT FOR WITH MANAGEMENT Election of outside director: Jae Cheon Kim MGMT FOR WITH MANAGEMENT 3 Election of audit committee member: Jae Cheon Kim MGMT FOR WITH MANAGEMENT 4 Approval of limit of remuneration for directors MGMT FOR WITH MANAGEMENT COWAY CO LTD 21-Mar-14 AGM 1 Approval of financial statement MGMT FOR WITH MANAGEMENT 2 Approval of stock option for directors MGMT FOR WITH MANAGEMENT 3 Approval of stock option for non-registered directors MGMT FOR WITH MANAGEMENT 4 Approval of partial amendment to articles of incorporation MGMT FOR WITH MANAGEMENT 5 Election of outside director Choe In Beom, I Jun Ho MGMT FOR WITH MANAGEMENT 6 Approval of limit of remuneration for directors MGMT FOR WITH MANAGEMENT 7 Approval of limit of remuneration for auditors MGMT FOR WITH MANAGEMENT DOOSAN INFRACORE CO 21-Mar-14 AGM 1 Approval of financial statements MGMT FOR WITH MANAGEMENT 2 Amendment of articles of incorporation MGMT AGAINST AGAINST MANAGEMENT 3 Election of audit committee member: Yun Se Ri MGMT AGAINST AGAINST MANAGEMENT 4 Approval of remuneration for director MGMT FOR WITH MANAGEMENT 5 Grant of stock option MGMT FOR WITH MANAGEMENT 6 Approval of split off MGMT FOR WITH MANAGEMENT GENIC CO LTD 21-Mar-14 AGM 1 Approval of financial statement (stock div: 0.0930921 Per SHS) MGMT FOR WITH MANAGEMENT 2 Election of inside director: Hyun Oh You MGMT FOR WITH MANAGEMENT Election of auditor: Young Tae Shin MGMT FOR WITH MANAGEMENT Election of auditor: Mi Sun Yum MGMT AGAINST AGAINST MANAGEMENT 4 Approval of limit of remuneration for directors MGMT FOR WITH MANAGEMENT 5 Approval of limit of remuneration for auditors MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2014 KOREA EQUITY FUND SEC. ID COMPANY NAME MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES GOLFZON CO LTD 21-Mar-14 AGM 1 Approval of financial statement MGMT FOR WITH MANAGEMENT 2 Amendment of articles of incorporation MGMT FOR WITH MANAGEMENT Election of director candidate: Kim Yeong Chan MGMT FOR WITH MANAGEMENT Election of director candidate: Kim Jun Hwan MGMT FOR WITH MANAGEMENT 4 Election of auditor candidate: Jang Hyeon Su MGMT FOR WITH MANAGEMENT 5 Approval of remuneration for director MGMT FOR WITH MANAGEMENT 6 Approval of remuneration for auditor MGMT FOR WITH MANAGEMENT GS RETAIL CO LTD 21-Mar-14 AGM 1 Approval of financial statement MGMT FOR WITH MANAGEMENT Election of inside director: Seung Jo Heo MGMT FOR WITH MANAGEMENT Election of inside director: Yeon Su Heo MGMT FOR WITH MANAGEMENT Election of outside director: Dong Gyu Shin MGMT FOR WITH MANAGEMENT Election of outside director: Gyung Sang Lee MGMT FOR WITH MANAGEMENT Election of outside director: Dong Hoon Kim MGMT FOR WITH MANAGEMENT Election of audit committee member: Dong Gyu Shin MGMT FOR WITH MANAGEMENT Election of audit committee member: Gyung Sang Lee MGMT FOR WITH MANAGEMENT Election of audit committee member: Dong Hoon Kim MGMT FOR WITH MANAGEMENT 4 Approval of limit of remuneration for directors MGMT FOR WITH MANAGEMENT HANA FINANCIAL GRP 21-Mar-14 AGM 1 Approval of financial statements MGMT FOR WITH MANAGEMENT 2 Approval of statement of appropriation of retained earnings MGMT FOR WITH MANAGEMENT 3 Amendment of articles of incorporation MGMT FOR WITH MANAGEMENT Election of outside directors Choe Gyeong Gyu, Yun Jong Nam, Song Gi Jin, Jeong Chang Yeong, Gim In Bae MGMT FOR WITH MANAGEMENT Election of audit committee members who are outside directors Choe Gyeong Gyu, Yun Jong Nam, Song Gi Jin, Jeong Chang Yeong, Gim In Bae MGMT FOR WITH MANAGEMENT 5 Approval of remuneration for director MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2014 KOREA EQUITY FUND SEC. ID COMPANY NAME MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES INTEROJO CO LTD 21-Mar-14 AGM 1 Approval of financial statement (cash div: KRW 70 per SHS) MGMT FOR WITH MANAGEMENT 2 Approval of partial amendment to articles of incorporation MGMT FOR WITH MANAGEMENT 3 Approval of limit of remuneration for directors MGMT FOR WITH MANAGEMENT 4 Approval of limit of remuneration for auditors MGMT FOR WITH MANAGEMENT 5 Approval of stock option for staff MGMT FOR WITH MANAGEMENT KIA MOTORS CORP 21-Mar-14 AGM 1 Approval of financial statements MGMT FOR WITH MANAGEMENT 2 Election of Directors: I Sam Ung, Hong Hyeon Guk and I Du Hui MGMT FOR WITH MANAGEMENT 3 Election of audit committee member: Hong Hyeon Guk and I Du Hui MGMT FOR WITH MANAGEMENT 4 Approval of remuneration for Director MGMT FOR WITH MANAGEMENT KOREA ZINC CO LTD 21-Mar-14 AGM 1 Approval of financial statements MGMT FOR WITH MANAGEMENT 2 Election of director Jang Hyeong Jin, Choe Yun Beom, Gim Jong Sun, Ju Bong Hyeon, Choe Gyo Il MGMT FOR WITH MANAGEMENT 3 Election of audit committee member Gim Jong Sun, I Gyu Yong MGMT FOR WITH MANAGEMENT 4 Approval of remuneration for director MGMT FOR WITH MANAGEMENT SAMCHULLY BICYCLE CO 21-Mar-14 AGM 1 Approval of financial statement MGMT FOR WITH MANAGEMENT 2 Election of inside director: Suk Hwan Kim MGMT FOR WITH MANAGEMENT 3 Approval of limit of remuneration for directors MGMT FOR WITH MANAGEMENT 4 Approval of limit of remuneration for auditors MGMT FOR WITH MANAGEMENT SK HYNIX INC 21-Mar-14 AGM 1 Approval of financial statement MGMT FOR WITH MANAGEMENT Election of inside director: Hyung Gyu Lim MGMT FOR WITH MANAGEMENT Election of outside director: Jong Won Choi MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2014 KOREA EQUITY FUND SEC. ID COMPANY NAME MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 3 Election of audit committee member as outside director: Jong Won Choi MGMT FOR WITH MANAGEMENT 4 Approval of limit of remuneration for directors MGMT FOR WITH MANAGEMENT 5 Approval of amendment on retirement benefit plan for directors MGMT FOR WITH MANAGEMENT WINS TECHNET CO LTD 21-Mar-14 AGM 1 Approval of financial statements MGMT FOR WITH MANAGEMENT 2 Amendment of articles of incorporation MGMT FOR WITH MANAGEMENT Election of inside director Gim Dae Yeon MGMT FOR WITH MANAGEMENT Election of inside director Gim Eul Jae MGMT FOR WITH MANAGEMENT Election of inside director I In Haeng MGMT FOR WITH MANAGEMENT Election of inside director Gim Nam Uk MGMT FOR WITH MANAGEMENT Election of outside director Sin Jong Yeong MGMT FOR WITH MANAGEMENT Election of outside director I Seong Hae MGMT FOR WITH MANAGEMENT Election of audit committee member who is an outside director Sin Jong Yeong MGMT FOR WITH MANAGEMENT Election of audit committee member who is an outside director I Seong Hae MGMT FOR WITH MANAGEMENT Election of audit committee member who is an inside director Kim Nam Wook MGMT FOR WITH MANAGEMENT 5 Approval of remuneration for director MGMT FOR WITH MANAGEMENT LOCK&LOCK CO LTD 24-Mar-14 AGM 1 Approval of financial statements MGMT FOR WITH MANAGEMENT 2 Amendment of articles of incorporation MGMT FOR WITH MANAGEMENT Election of inside director: Gim Jun Il MGMT FOR WITH MANAGEMENT Election of inside director: Gim Gwang Tae MGMT FOR WITH MANAGEMENT Election of outside director: I Won Uk MGMT FOR WITH MANAGEMENT 4 Election of audit committee member: I Won Uk MGMT FOR WITH MANAGEMENT 5 Approval of remuneration for director MGMT FOR WITH MANAGEMENT HANSAE CO LTD 25-Mar-14 AGM 1 Approval of financial statement.(expected cash div: KRW 150 per share, 30 PCT of face value) MGMT FOR WITH MANAGEMENT 2 Approval of limit of remuneration for directors MGMT FOR WITH MANAGEMENT 3 Election of outside director.(1): Gim Jung Jae MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2014 KOREA EQUITY FUND SEC. ID COMPANY NAME MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 4 Election of audit committee members: Gim Jung Jae MGMT FOR WITH MANAGEMENT SHINHAN FINANCIAL GRP 26-Mar-14 AGM 1 Approval of financial statements MGMT FOR WITH MANAGEMENT Appointment of executive director candidate : Mr. Dong Woo Han MGMT FOR WITH MANAGEMENT Appointment of outside director candidate : Mr. Taeeun Kwon MGMT FOR WITH MANAGEMENT Appointment of outside director candidate : Mr. Kee Young Kim MGMT FOR WITH MANAGEMENT Appointment of outside director candidate : Mr. Seok Won Kim MGMT FOR WITH MANAGEMENT Appointment of outside director candidate : Mr. Hoon Namkoong MGMT FOR WITH MANAGEMENT Appointment of outside director candidate : Mr. Man Woo Lee MGMT FOR WITH MANAGEMENT Appointment of outside director candidate : Mr. Sang Kyung Lee MGMT FOR WITH MANAGEMENT Appointment of outside director candidate : Mr. Jin Chung MGMT FOR WITH MANAGEMENT Appointment of outside director candidate : Mr. Haruki Hirakawa MGMT FOR WITH MANAGEMENT Appointment of outside director candidate : Mr. Philippe Aguignier MGMT FOR WITH MANAGEMENT Appointment of audit committee member candidate : Mr. Taeeun Kwon MGMT FOR WITH MANAGEMENT Appointment of audit committee member candidate : Mr. Seok Won Kim MGMT FOR WITH MANAGEMENT Appointment of audit committee member candidate : Mr. Man Woo Lee MGMT FOR WITH MANAGEMENT Appointment of audit committee member candidate : Mr. Sang Kyung Lee MGMT FOR WITH MANAGEMENT 4 Approval of director remuneration limit MGMT FOR WITH MANAGEMENT DONGSUNG FINETEC CORP 27-Mar-14 AGM 1 Approval of financial statements MGMT FOR WITH MANAGEMENT 2 Amendment of articles of incorporation MGMT AGAINST AGAINST MANAGEMENT Election of inside director: Bak Chung Yeol MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2014 KOREA EQUITY FUND SEC. ID COMPANY NAME MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES Election of inside director: Han Sang Deok MGMT FOR WITH MANAGEMENT Election of outside director: Gim Seong Jin MGMT FOR WITH MANAGEMENT 4 Election of auditor: Bak Yeong Jae MGMT FOR WITH MANAGEMENT 5 Approval of remuneration for director MGMT FOR WITH MANAGEMENT 6 Approval of remuneration for auditor MGMT FOR WITH MANAGEMENT 7 Amendment of articles on retirement allowance for director MGMT FOR WITH MANAGEMENT DAEWOO SHIPBLDG & MAR 28-Mar-14 AGM 1 Approval of financial statements MGMT FOR WITH MANAGEMENT 2 Amendment of articles of incorporation MGMT FOR WITH MANAGEMENT 3 Election of director: candidate of inside director: Yi Young Je; candidate of outside director: Han Gyeong Taek MGMT FOR WITH MANAGEMENT 4 Election of audit committee member candidates:Han Gyeong Taek, Yi Young Je MGMT AGAINST AGAINST MANAGEMENT 5 Approval of remuneration for director MGMT FOR WITH MANAGEMENT 6 Amendment of articles on retirement allowance for director MGMT FOR WITH MANAGEMENT HYUNDAI GREEN FOOD CO LTD 28-Mar-14 AGM 1 Approval of financial statements MGMT FOR WITH MANAGEMENT 2 Election of directors Jeong Ji Seon, Jang Ho Jin, Gim Byeong Jun, Seo Seong Ho, Bak Seon Gyu MGMT FOR WITH MANAGEMENT 3 Election of audit committee member Bak Seon Gyu MGMT FOR WITH MANAGEMENT 4 Approval of remuneration for director MGMT FOR WITH MANAGEMENT 5 Amendment of articles of incorporation MGMT FOR WITH MANAGEMENT I-SENS INC 28-Mar-14 AGM 1 Approval of financial statements MGMT FOR WITH MANAGEMENT 2 Election of outside director: Song Yeong Chul MGMT FOR WITH MANAGEMENT 3 Election of auditor: Kenneth Steven Park MGMT FOR WITH MANAGEMENT 4 Approval of remuneration for director MGMT FOR WITH MANAGEMENT 5 Approval of remuneration for auditor MGMT FOR WITH MANAGEMENT 6 Grant of stock option MGMT FOR WITH MANAGEMENT KANGWON LAND INC 28-Mar-14 AGM PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2014 KOREA EQUITY FUND SEC. ID COMPANY NAME MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 1 Approval of financial statement.(Cash div: KRW 730 per SHS) MGMT FOR WITH MANAGEMENT 2 Approval of partial amendment to articles of incorporation MGMT FOR WITH MANAGEMENT Election of a non-permanent director Choe Jung Hun, Jo In Muk MGMT AGAINST AGAINST MANAGEMENT Election of outside director Gim Ho Beom, Ban Jong Gu, Yu Myeong Ho, Jeon Hyeon Cheol, Jo Jang Hyeon MGMT AGAINST AGAINST MANAGEMENT 4 Election of audit committee member who is an outside director Ban Jong Gu, Jeon Hyeon Cheol MGMT AGAINST AGAINST MANAGEMENT 5 Approval of limit of remuneration for directors MGMT FOR WITH MANAGEMENT KB FINANCIAL GRP INC 28-Mar-14 AGM 1 Approval of financial statements MGMT FOR WITH MANAGEMENT Election of outside director Jo Jae Ho MGMT FOR WITH MANAGEMENT Election of outside director Gim Myeong Jik MGMT FOR WITH MANAGEMENT Election of outside director Sin Seong Hwan MGMT FOR WITH MANAGEMENT Election of outside director I Gyeong Jae MGMT FOR WITH MANAGEMENT Election of outside director Gim Yeong Jin MGMT FOR WITH MANAGEMENT Election of outside director Hwang Geon Ho MGMT FOR WITH MANAGEMENT Election of outside director I Jong Cheon MGMT FOR WITH MANAGEMENT Election of outside director Go Seung Ui MGMT FOR WITH MANAGEMENT Election of audit committee member who is an outside director Sin Seong Hwan MGMT FOR WITH MANAGEMENT Election of audit committee member who is an outside director I Gyeong Jae MGMT FOR WITH MANAGEMENT Election of audit committee member who is an outside director Gim Yeong Jin MGMT FOR WITH MANAGEMENT Election of audit committee member who is an outside director I Jong Cheon MGMT FOR WITH MANAGEMENT Election of audit committee member who is an outside director Go Seung Ui MGMT FOR WITH MANAGEMENT 4 Approval of remuneration for director MGMT FOR WITH MANAGEMENT KOLAO HLDGS 28-Mar-14 AGM 1 Approval of financial statement MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2014 KOREA EQUITY FUND SEC. ID COMPANY NAME MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 2 Approval of partial amendment to articles of incorporation MGMT FOR WITH MANAGEMENT 3 Approval of limit of remuneration for directors MGMT FOR WITH MANAGEMENT 4 Approval of limit of remuneration for auditors MGMT FOR WITH MANAGEMENT 5 Approval of stock option for staff MGMT FOR WITH MANAGEMENT NCSOFT CORP 28-Mar-14 AGM 1 Approval of financial statements MGMT FOR WITH MANAGEMENT 2 Election of inside director I Hui Sang MGMT FOR WITH MANAGEMENT 3 Approval of remuneration for director MGMT FOR WITH MANAGEMENT SUNG KWANG BEND CO 28-Mar-14 AGM 1 Approval of financial statement MGMT FOR WITH MANAGEMENT 2 Approval of dividend. Total amount of expected dividend: KRW 4,290,000,000; Cash dividend: KRW 150 per SHS MGMT FOR WITH MANAGEMENT Election of inside director: Kab Won Ahn MGMT FOR WITH MANAGEMENT Election of inside director: Jae Il Ahn MGMT FOR WITH MANAGEMENT 4 Approval of limit of remuneration for directors MGMT FOR WITH MANAGEMENT 5 Approval of limit of remuneration for auditors MGMT FOR WITH MANAGEMENT WONIK QNC CORP 28-Mar-14 AGM 1 Approval of financial statement MGMT FOR WITH MANAGEMENT 2 Approval of partial amendment to articles of incorporation (election of auditors) MGMT FOR WITH MANAGEMENT 3 Election of inside director: Geun Won Park MGMT FOR WITH MANAGEMENT 4 Election of executive auditor: Ki Tack Bang MGMT FOR WITH MANAGEMENT 5 Approval of limit of remuneration for directors MGMT FOR WITH MANAGEMENT 6 Approval of limit of remuneration for auditors MGMT FOR WITH MANAGEMENT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Korea Equity Fund, Inc. By: /s/ Yutaka Itabashi Yutaka Itabashi,President (Principal Executive Officer) Date:August 28, 2014
